Citation Nr: 0016110	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-03 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from January 1941 to June 1945.  The veteran died on 
October [redacted], 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's claim for service 
connection for the cause of the veteran's death.  She was 
notified of her procedural and appellate rights in April 
1994.  The appellant submitted a notice of disagreement in 
November 1994, and the RO issued a statement of the case on 
June 26, 1995.  A substantive appeal was received on 
September 5, 1995.  The appellant then testified at a hearing 
in December 1995, and additional medical records were 
submitted in July 1996.  The RO issued a supplemental 
statement of the case in October 1996.  In January 1997, the 
RO advised the appellant that her substantive appeal was not 
timely and that the October 1996 supplemental statement of 
the case would be treated as a new rating decision and she 
was afforded further appeal rights to the appellant.  
Thereafter, she continued her appeal.  

The Board notes that the substantive appeal was not received 
within one year of the notification of the November 1994 
rating decision.  In addition, it was just outside of the 60 
day period following the statement of the case.  However, the 
Board notes that thereafter, the RO afforded the appellant a 
personal hearing and continued her claim.  She was not 
notified for approximately 1 year and 4 months that her 
initial appeal had been terminated, even though it had 
initially been continued via the personal hearing and 
supplemental statement of the case.  As such, the appellant 
was clearly mislead in that regard and over a continued 
period of time.  Thus, the Board finds that the issue of 
entitlement to service connection for the cause of the 
veteran's death is properly in appellate status on appeal 
from the original November 1994 rating decision.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Akles v. Derwinski, 1 Vet. 
App. 118 (1991); Myers v. Derwinski, 1 Vet. App. 127 (1991).  

In the October 1999 informal hearing presentation before the 
Board, the appellant's representative also contended that the 
appellant is entitled to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318.  See Green v. Brown, 
10 Vet. App. 111 (1997). As that issue has not been fully 
developed for appellate review, it 
is referred to the RO for such further development as may be 
necessary.


FINDINGS OF FACT

1.  A death certificate reflects that the veteran died of 
metastatic prostate cancer on October [redacted], 1993.

2.  At the time of the veteran's death, the veteran's 
service-connected disabilities were as follows: residuals of 
gunshot wound, right buttock (40 percent); residuals of 
subtotal gastrectomy (40 percent); residuals of gunshot 
wound, right elbow (30 percent); residuals of gunshot wound, 
left buttock (20 percent); residuals of gunshot wound, right 
sacroiliac (20 percent); paralysis, right ulnar nerve 
(10 percent); and anxiety reaction (noncompensable)-for a 
combined rating of 90 percent.

3.  The claim of service connection for the cause of the 
veteran's death is plausible.  




CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  In Morton, it was also indicated that the threshold 
for a claim to be considered well grounded is low.  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

A death certificate reflects that the veteran died of 
metastatic prostate cancer on October [redacted], 1993.  At 
the time of the veteran's death, the veteran's service-connected 
disabilities were as follows: residuals of gunshot wound, 
right buttock (40 percent); residuals of subtotal gastrectomy 
(40 percent); residuals of gunshot wound, right elbow (30 
percent); residuals of gunshot wound, left buttock (20 
percent); residuals of gunshot wound, right sacroiliac (20 
percent); paralysis, right ulnar nerve (10 percent); and 
anxiety reaction (noncompensable)-for a combined rating of 
90 percent.

Of record, in pertinent part, is a 1995 medical statement by 
Dr. Francis J. Holt reflects that the veteran died from 
metastatic prostate cancer.  It was Dr. Holt's opinion that 
the gunshot wounds sustained in service and the retained 
shrapnel in the veteran's pelvis region were related to the 
veteran's cancer.  He supported his opinion with references 
to medical and scientific literature.

In light of this evidence and in light of the Morton case, 
the Board finds that the appellant has presented a plausible 
claim for service connection for the cause of the veteran's 
death.  As such, the claim is well grounded.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

The appellant contends that retained shrapnel in the 
veteran's pelvis region and elsewhere in his body contributed 
to the metastatic prostate cancer that caused the veteran's 
death.  As noted above, the appellant's claim is plausible 
and therefore well grounded.  However, having found that the 
appellant's claim is plausible does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the appellant in the development of her claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 82 (1990).

The evidence establishes that the veteran's death was caused 
by metastatic prostate cancer, and that service connection 
was in effect at the time of death for the following 
disabilities:  Residuals of gunshot wound, right buttock (40 
percent); residuals of subtotal gastrectomy (40 percent); 
residuals of gunshot wound, right elbow (30 percent); 
residuals of gunshot wound, left buttock (20 percent); 
residuals of gunshot wound, right sacroiliac (20 percent); 
paralysis, right ulnar nerve (10 percent); and anxiety 
reaction (noncompensable)-for a combined rating of 
90 percent.

The appellant has submitted a medical opinion by Dr. Holt to 
the effect that there is much medical and scientific 
literature linking the possibility of metastatic carcinoma to 
foreign bodies, and shrapnel to carcinoma in many different 
and remote parts of the body.  Records in the claims folder 
dated in 1988 document the existence of shrapnel in the 
veteran's right buttock and thickening of the right 
iliopectineal line with high activity consistent with Paget's 
disease.  Articles of case studies and medical literature 
linking the possibility of metastatic carcinoma to retained 
shrapnel are also contained in the claims folder.

The Board notes that a 1996 opinion of a VA oncologist is to 
the effect that there is no scientific evidence to support a 
finding that a foreign body can cause prostate cancer, and 
that the etiology of prostate cancer remains unknown.

In light of the inconsistencies in the record regarding the 
etiology of the veteran's prostate cancer, the Board finds 
that further medical evaluation in necessary prior to 
appellate review.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should request an addendum to 
the 1996 VA oncologist opinion (or, if 
that oncologist is not available, a 
suitable substitute), to offer an opinion 
with respect to these questions:

(a) Is it as likely as not that the 
veteran's service-connected 
disabilities cited above (i) caused, 
or (ii) aggravated, the veteran's 
metastatic prostate cancer that 
caused his death?

(b) Is it as not that the veteran's 
service-connected disabilities cited 
above contributed substantially or 
materially to cause death; that they 
combined to cause death; that they 
aided or lent assistance to the 
production of death; that they 
resulted in debilitating effects and 
general impairment of health to an 
extent that would render the veteran 
materially less capable of resisting 
the effects of other disease or 
injury primarily causing death; or 
that they were of such severity as 
to have a material influence in 
accelerating death?

The physician should support his or her 
opinions with a discussion of medical 
principles as applied to the medical 
evidence in the claims folder, including 
the 1995 medical opinion of Dr. Holt, and 
the medical literature contained in the 
claims folder.  The claims folder should 
be made available to the physician for 
review in preparing the addendum, and the 
physician should acknowledge such review 
in the addendum report.

2.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death.  If 
action remains adverse to the appellant, 
an appropriate supplemental statement of 
the case should be sent to her and her 
representative, and they should be 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 



